UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                        ___________________

                            No. 16-2451
                        (7:08-cr-00043-D-1)
                        ___________________

In re: KUNTA KENTA REDD,

                      Petitioner.

                        ___________________

                 On Petition for Writ of Mandamus
                        ___________________

Submitted:   December 29, 2016        Decided:   December 29, 2016

                        ___________________

Before GREGORY, Chief Judge, and TRAXLER and DIAZ, Circuit
Judges.
                       ____________________

Petition dismissed by unpublished per curiam opinion.

                       ____________________

Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       This case comes before the court on a petition for writ of

mandamus filed     by Kunta Kenta Redd under the                    Crime Victims'

Rights Act, 18 U.S.C. § 3771 ("CVRA"). The CVRA affords to

victims of crime the rights to reasonable protection from the

accused,    to   notice    of    court       proceedings,      to    participation

in    court proceedings, to confer with government counsel, to

receive    restitution,     to     proceedings         free   from    unreasonable

delay, and to be treated with fairness.                   18 U.S.C. § 3771(a).

These rights must be asserted in the district court and, if

the district court        denies    relief,         the   movant     may    petition

the    court     of appeals for a writ of mandamus. 18 U.S.C. §

3771(d)(3).      If such a       petition      is    filed,    "[t]he      court   of

appeals shall take up and decide                such      application      forthwith

within 72      hours   after    the petition has been filed."               Id.    If

the court of appeals denies the relief sought, "the reasons for

the denial shall be clearly stated on the record in a written

opinion." Id.

       Petitioner maintains that he is entitled to relief under

the    CVRA as a result of alleged plea bargaining abuse.                          He

asserts that he should be allowed to reopen his plea and sentence.

He seeks to bring charges against certain “suspects” and against

an Alcohol, Tobacco and Firearms agent.                       He challenges the


                                         2
veracity of various suspects or informants.     He asserts that the

district court and the court of appeals have erred in their

rulings involving his criminal case and implies the courts are

biased against him.

      Petitioner is not a crime victim under the CVRA.       He pled

guilty, pursuant to a written plea agreement, to one count of

conspiracy to distribute and to possess with the intent to

distribute cocaine and 50 grams or more of cocaine base, in

violation of 18 U.S.C. § 846.     He has challenged his conviction

and   sentence    on   appeal   and   in   various   post-conviction

proceedings.     The CVRA defines a “crime victim” as a “person

directly and proximately harmed as a result of the commission of

a Federal offense or an offense in the District of Columbia.”

18 U.S.C. § 3771(e)(2)(A).      R e d d clearly does not come within

the statutory    definition.     The CVRA also provides that “[a]

person accused of the crime may not obtain any form of relief

under this chapter.”    18 U.S.C. § 3771(d)(l).

      Accordingly, the court dismisses the petition for writ

of mandamus.

                                                  PETITION DISMISSED




                                  3